Citation Nr: 0311723	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-20 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from December 1968 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which denied service 
connection for PTSD.  The veteran subsequently perfected an 
appeal of this decision. 

In January 2002, the veteran was afforded a videoconference 
hearing with the veteran sitting in Montgomery, and the 
undersigned Board Member sitting in Washington, DC.  

In May 2002, the Board undertook additional development of 
the evidence on the claim, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  However, the regulation permitting Board 
development was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of this, the 
case must be remanded for the following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for service connection for 
PTSD, taking into account all evidence 
received since the April 2001 
supplemental statement of the case was 
issued.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative (if any), and they should 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




